DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the amendment to the instant Specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The interpretation of limitations “an imagine unit that images”; “a calibration processing unit that generates”; and “a display unit to display” from at least Claims 1 and 11 is withdrawn in light of the amendments to at least Claims 1 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1 – 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “an imaging unit that images an outside” is withdrawn in light of the amendments to at least Claims 1 and 18 – 21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of Claim 19 under 35 U.S.C. 101 for the claimed invention being directed to non-statutory subject matter is withdrawn in light of the amendment to Claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Solomon et al. (U.S. PG Pub 2016/0349838).


Regarding Claim 1, Cajigas et al. teach a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) comprising: 
a display device (Figures 1A - 2C, Element 14.  Paragraph 32); 
an imager (Figures 1A - 2C, Element 113.  Paragraph 32) configured to image a scene external to (Seen in Figures 1A – 2C) the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32); and 
a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) configured to
generate a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration, and 
cause external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53),
wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53), and
wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) is implemented via at least one processor (Figure 2A, Element 4.  Paragraph 5).
Cajigas et al. is silent with regards to generating the calibration image while dynamically changing the calibration image.
Solomon et al. teach generating the calibration image while dynamically changing the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53). 

Regarding Claim 2, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) based on a positional relationship (Paragraph 39) between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 3, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) based on positional information (Paragraph 39) of the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and positional information (Paragraph 49) of the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 4, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 3 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) in accordance with a distance (Paragraph 49.  Cajigas et al. disclose a triggering event for recalibration being the object is in the field of the see-through display.  A distance will be considered as being met when the object is in the field of view.) between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52).
Cajigas et al. is silent with regards to wherein the calibration processing unit is further configured to adjust a size of the calibration image; and generating the calibration image by adjusting the size of the calibration image in accordance with a distance.
Solomon et al. teach wherein the calibration processing unit is further configured to adjust a size of the calibration image (Paragraph 82); and generating the calibration image by adjusting the size of the calibration image (Paragraph 82) in accordance with a distance (Seen in Figure 4.  Paragraphs 73 – 83).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53). 

Regarding Claim 5, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 4 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) adjusts the calibration image (Figure 2A, Element 5.  Paragraph 53) to a large extent when the distance between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52) is greater than a predetermined distance (Paragraph 58).
Cajigas et al. is silent with regards to wherein the calibration processing unit adjusts a size of the calibration image.
Solomon et al. teach wherein the calibration processing unit adjusts a size of the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 6, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) based on orientation information (Paragraph 47) of the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and orientation information (Paragraph 49) of the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 7, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 6 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) in accordance with an angle (Seen in Figure 1B.  Paragraph 34) formed by an imaging direction of the imager (Figures 1A - 2C, Element 113.  Paragraph 32) and a surface direction of the external display equipment (Figure 2A, Element 7.  Paragraph 52).
Cajigas et al. is silent with regards to wherein the calibration processing unit is further configured to adjust a size of the calibration image; and generating the calibration image by adjusting the size of the calibration image in accordance with a distance.
Solomon et al. teach wherein the calibration processing unit is further configured to adjust a size of the calibration image (Paragraph 82); and generating the calibration image by adjusting the size of the calibration image (Paragraph 82) in accordance with a distance (Seen in Figure 4.  Paragraphs 73 – 83).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 8, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 7 (See Above).  Cajigas et al. is silent with regards to wherein the calibration processing unit is further configured to adjust the size of the calibration image with respect to a direction in which the formed angle is formed.
Solomon et al. teach wherein the calibration processing unit is further configured to adjust a size of the calibration image (Paragraph 82) with respect to a direction in which the formed angle is formed (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 9, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 8 (See Above).  Cajigas et al. is silent with regards to wherein when the formed angle is larger than a predetermined angle, the calibration processing unit adjusts the size of the calibration image to a large extent with respect to the direction in which the formed angle is formed.
Solomon et al. teach wherein when the formed angle is larger than a predetermined angle (Paragraph 82.  Solomon et al. discloses the calibration iteration will require the transparent representation to move or change its scale.  Enough of a rotation to be considered “a move” will be deemed on meeting this claim requirement.), the calibration processing unit adjusts the size of the calibration image (Paragraph 82) to a large extent with respect to the direction in which the formed angle is formed (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 10, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) is further configured to estimate camera parameters (Paragraph 39) of the imager (Figures 1A - 2C, Element 113.  Paragraph 32) by using the calibration image (Figure 2A, Element 5.  Paragraph 53) captured by the imager (Figures 1A - 2C, Element 113.  Paragraph 32) and displayed by the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 15, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for the calibration and causes the external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53) at a timing when the external display equipment (Figure 2A, Element 7.  Paragraph 52) is detected in an image captured by the imager (Figures 1A - 2C, Element 113.  Paragraph 32), at a timing when a predetermined time has elapsed, at a timing when a discrepancy occurs between an image to be originally imaged by the imager (Figures 1A - 2C, Element 113.  Paragraph 32) and an image actually imaged by the imager (Figures 1A - 2C, Element 113.  Paragraph 32) based on positional information of the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and on a basis of camera parameters of the imager (Figures 1A - 2C, Element 113.  Paragraph 32), or at a timing when a user requests the calibration (Paragraph 39).

Regarding Claim 16, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above).  Cajigas et al. teach wherein the calibration image (Figure 2A, Element 5.  Paragraph 53) is an image including a marker in a predetermined shape (Figure 2A, Element 5.  Paragraph 53) or an image including a marker colored in a predetermined color arrangement.

Regarding Claim 17, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above).  Cajigas et al. teach wherein the calibration image (Figure 2A, Element 5.  Paragraph 53) is an image displayed at a predetermined timing in content including a moving image (Paragraph 45).

Regarding Claim 18, Cajigas et al. teach a control method for a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display device (Figures 1A - 2C, Element 14.  Paragraph 32) and an imager (Figures 1A - 2C, Element 113.  Paragraph 32) configured to image a scene external to (Seen in Figures 1A – 2C) the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32), the method comprising: generating a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration and causing external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53).
Cajigas et al. is silent with regards to wherein the calibration image is generated while dynamically changing the calibration image.
Solomon et al. teach wherein the calibration image is generated while dynamically changing the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53). 

Regarding Claim 19, Cajigas et al. teach a non-transitory computer readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: 
controlling a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32), which includes a display device (Figures 1A - 2C, Element 14.  Paragraph 32) and an imager (Figures 1A - 2C, Element 113.  Paragraph 32) configured to image a scene external to (Seen in Figures 1A – 2C) the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32);
generating a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration; and 
causing external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53).
Cajigas et al. is silent with regards to wherein the calibration image is generated while dynamically changing the calibration image.
Solomon et al. teach wherein the calibration image is generated while dynamically changing the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 20, Cajigas et al. teach an information processor for supplying content to a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display device (Figures 1A - 2C, Element 14.  Paragraph 32) and an imager (Figures 1A - 2C, Element 113.  Paragraph 32) configured to image a scene external to (Seen in Figures 1A – 2C) the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32), the information processor comprising: 
a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) configured to generate a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration and causes external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53).
Cajigas et al. is silent with regards to wherein the calibration image is generated while dynamically changing the calibration image.
Solomon et al. teach wherein the calibration image is generated while dynamically changing the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 21, Cajigas et al. teach a display device for displaying a calibration image (Figure 2A, Element 5.  Paragraph 53) of an imager (Figures 1A - 2C, Element 113.  Paragraph 32) configured to image a scene external to (Seen in Figures 1A – 2C) a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display device (Figures 1A - 2C, Element 14.  Paragraph 32) and the imager (Figures 1A - 2C, Element 113.  Paragraph 32), the display device comprising:
a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) configured to 
generate the calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration, and 
cause the display device to display the calibration image (Figure 2A, Element 5.  Paragraph 53),
wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) is implemented via at least one processor (Figure 2A, Element 4.  Paragraph 5).
Cajigas et al. is silent with regards to wherein the calibration image is generated while dynamically changing the calibration image.
Solomon et al. teach wherein the calibration image is generated while dynamically changing the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Solomon et al. (U.S. PG Pub 2016/0349838) in view of Ramachandran et al. (U.S. PG Pub 2014/0176418).

Regarding Claim 11, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 10 (See Above).  Cajigas et al. teach the user wearing the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32).
Cajigas et al. is silent with regards to wherein in a case where the calibration processing unit estimates the camera parameters based on a plurality of images of the calibration images captured by the imager and displayed by the external display equipment, the calibration processing unit causes the display device to display an image that guides a user so that imaging is performed from a direction in which imaging has not been performed by the imager among imaging directions of the imager with respect to a surface direction of the external display equipment when the imaging directions of the imager with respect to the surface direction of the external display equipment are imbalanced for the plurality of images.
Ramachandran et al. teach wherein in a case where the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) estimates the camera parameters (Figure 8, Element 110.  Paragraph 38) based on a plurality of images of the calibration images (Figure 7, Elements 304 - 308.  Paragraph 36) captured by the imager (Figure 8, Element 108.  Paragraph 38) and displayed by the external display equipment (Figure 1, Element 101.  Paragraph 19), the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) causes the display device (Figure 1, Element 102.  Paragraph 19) to display an image that guides (Figures 1 and 2, Elements 120 and 122.  Paragraph 22) a user so that imaging is performed from a direction in which imaging has not been performed by the imager (Figure 8, Element 108.  Paragraph 38) among imaging directions (Figure 7, Element 308.  Paragraph 36) of the imager (Figure 8, Element 108.  Paragraph 38) with respect to a surface direction of the external display equipment (Figure 1, Element 101.  Paragraph 19) when the imaging directions of the imager (Figure 8, Element 108.  Paragraph 38) with respect to the surface direction of the external display equipment (Figure 1, Element 101.  Paragraph 19) are imbalanced for the plurality of images (Figure 7, Elements 304 - 308.  Paragraph 36).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. and the heads-up display calibration method of Solomon et al. with the calibration method of Ramachandran et al.  The motivation to modify the teachings of Cajigas et al. and Solomon et al. with the teachings of Ramachandran et al. is to calibrate the inertial sensors, as taught by Ramachandran et al. (Paragraph 6).


Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Solomon et al. (U.S. PG Pub 2016/0349838) in view of Yeoh et al. (U.S. PG Pub 2017/0122725).

Regarding Claim 13, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) and displayed by the external display equipment (Figure 2A, Element 7.  Paragraph 52).
Cajigas et al. is silent with regards to generating the calibration image based on brightness of the calibration image captured by the imager.
Yeoh et al. teach generating the calibration image based on brightness of the calibration image captured by the imager (Paragraph 119).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. and the heads-up display calibration method of Solomon et al. with the calibration luminance of Yeoh et al.  The motivation to modify the teachings of Cajigas et al. and Solomon et al. with the teachings of Yeoh et al. is to be able to evaluate chromatic errors using a calibration image, as taught by Yeoh et al. (Paragraph 119).

Regarding Claim 14, Cajigas et al. in view of Solomon et al. in view of Yeoh et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 13 (See Above).  Cajigas et al. is silent with regards to wherein the calibration processing unit is further configured to reduce the brightness of the calibration image captured by the imager and displayed by the external display equipment in a case where there are more than a predetermined number of pixels with saturated brightness in the calibration image displayed by the external display equipment, and increase the brightness of the calibration image captured by the imager and displayed by the external display equipment in a case where there are more than a predetermined number of pixels with the lowest brightness in the calibration image displayed by the external display equipment.
Yeoh et al. teach wherein the calibration processing unit (Figure 4, Element 450.  Paragraph 58) is further configured to reduce the brightness of the calibration image captured by the imager (Figure 4, Element 454.  Paragraph 58) and displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54) in a case where there are more than a predetermined number of pixels (Paragraph 125) with saturated brightness in the calibration image displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54), and increase the brightness of the calibration image captured by the imager (Figure 4, Element 454.  Paragraph 58) and displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54) in a case where there are more than a predetermined number of pixels (Paragraph 130) with the lowest brightness in the calibration image displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. and the heads-up display calibration method of Solomon et al. with the calibration luminance of Yeoh et al.  The motivation to modify the teachings of Cajigas et al. and Solomon et al. with the teachings of Yeoh et al. is to be able to evaluate chromatic errors using a calibration image, as taught by Yeoh et al. (Paragraph 119).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Solomon et al. (U.S. PG Pub 2016/0349838) in view of Ramachandran et al. (U.S. PG Pub 2014/0176418) in view of Cho et al. (U.S. PG Pub 2018/0032133).

Regarding Claim 12, Cajigas et al. in view of Solomon et al. in view of Ramachandran et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 11 (See Above).  Cajigas et al. teach the user wearing the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32).
Cajigas et al. is silent with regards to wherein in a case where the calibration processing unit estimates the camera parameters of each of a plurality of imagers of a plurality of the head mounted displays, the calibration processing unit causes the display device to display an image that guides the user wearing the head mounted display so that the calibration image displayed by the external display equipment is able to be captured without overlapping of each of the plurality of the imagers.
Ramachandran et al. teach wherein in a case where the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) estimates the camera parameters (Figure 8, Element 110.  Paragraph 38) of the imager (Figure 8, Element 108.  Paragraph 38), the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) causes the display device (Figure 1, Element 102.  Paragraph 19) to display an image that guides (Figures 1 and 2, Elements 120 and 122.  Paragraph 22) the user wearing the head mounted display so that the calibration image (Figure 7, Elements 304 - 308.  Paragraph 36) displayed by the external display equipment (Figure 1, Element 101.  Paragraph 19).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. and the heads-up display calibration method of Solomon et al. with the calibration method of Ramachandran et al.  The motivation to modify the teachings of Cajigas et al. and Solomon et al. with the teachings of Ramachandran et al. is to calibrate the inertial sensors, as taught by Ramachandran et al. (Paragraph 6).
Cho et al. teach the imager being the imagers of a plurality of the head mounted displays (Paragraph 175) and the calibration image is able to be captured without overlapping of each of the plurality of the imagers (Paragraph 175.  Cho et al. discloses “To ensure further accuracy, the calibration data most suitable for the user 30 wearing the head mounted display 100 is chosen from calibration data of plural persons, and thereby the deviation is reduced.”).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al., the heads-up display calibration method of Solomon et al., and the calibration method of Ramachandran et al. with the plurality of users of Cho et al.  The motivation to modify the teachings of Cajigas et al., Solomon et al., and Ramachandran et al. with the teachings of Cho et al. is to further ensure accuracy of the device and reduce deviation, as taught by Cho et al. (Paragraph 175).


Response to Arguments
Regarding the first argument, in which the applicant asserts that Cajigas et al. in view of Solomon et al. fail to disclose the elements of Claim 1.  The examiner respectfully disagrees with the applicant’s assertion.  Cajigas et al. discloses a head mounted display (Element 2) that looks at a calibration image (Element 5) that is external to the display equipment (Element 7).  Solomon et al. discloses “STBHMD device 100 then starts the multiple calibration iterations during which the feedback from the first person may require the partial transparent representation to move and/or to change its scale (thereby increasing or decreasing its size) (Paragraph 82.  Emphasis Added).”  Therefore, Cajigas et al., as modified by Solomon et al., discloses all the limitations of Claim 1.  The Office is unmoved by the applicant’s arguments and the rejection is maintained.
All other arguments are found moot in light of the above rejection and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sauer et al. (U.S. PG Pub 2006/0152434) and Hsueh et al. (U.S. PG Pub 2015/0103143) disclose a heads up display that is calibrated with an external display similar to the instant invention.
Abe et al. (U.S. PG Pub 2020/0322595) discloses a device where a plurality of heads-up displays are used to determine localization of a visual line.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625